Citation Nr: 0825674	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  94-49 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
arthritis of the left knee.  

2.  Entitlement to a rating in excess of 10 percent for 
ligamentous instability of the left knee, prior to May 14, 
2004.  

3.  Entitlement to a rating in excess of 30 percent for 
ligamentous instability of the left knee, on or after May 14, 
2004.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran, his wife, and Ms. F.D.



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968, and from January to April 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 1994 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  At that time, a 10 percent rating was in 
effect for arthritis of the left knee.  A rating decision in 
September 1998 assigned a separate 10 percent rating for 
ligamentous laxity of the left knee.  In February 2002, the 
Board denied a rating greater than 10 percent on either 
basis.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court) 
which, pursuant to a Joint Motion for Remand in March 2003, 
vacated the Board's decision and remanded the case in March 
2003 for further development.  This case was last remanded by 
the Board in November 2006.  All development requested has 
been completed and the case is now ready for final appellate 
consideration.  

The veteran testified at a hearing before the Board at the RO 
in September 2001; Veterans Law Judge Deborah Singleton 
presided.  Another Board hearing was conducted at the RO in 
June 2006; Veterans Law Judge Mary Gallagher presided at that 
hearing.  

The issues of whether new and material evidence has been 
presented to reopen a claim for service connection for 
hypertension and of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability will be addressed in a separate Board decision.  


FINDINGS OF FACT

1.  Arthritis of the left knee has been manifest by painful 
limitation of flexion to no less than 90 degrees, throughout 
the appeal period.  

2.  Arthritis of the left knee has been manifest by 
limitation of extension to no more than 5 degrees, throughout 
the appeal period.  

3.  Prior to May 14, 2004, instability of the left knee was 
no more than slight.  

4.  Beginning May 14, 2004, instability of the left knee was 
severe.  


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating in excess of 10 
percent for arthritis of the left knee.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, and 4.71a, Code 5260 (2007).  

2.  The criteria are not met for a rating in excess of 10 
percent for ligamentous instability of the left knee, prior 
to May 14, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
and 4.71a, Code 5257 (2007).  

3.  The criteria are not met for a rating in excess of 30 
percent for ligamentous instability of the left knee, 
beginning May 14, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, and 4.71a, Code 5257 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

The Court's remand of this case in March 2003 directed the 
Board to comply with recent revisions to the law concerning 
VA's duties to notify and to assist claimants, and to obtain 
a current examination of the veteran's left knee, inasmuch as 
the previous examination was over five years old.  The 
actions directed by the Court were completed, and a rating 
decision in September 2004 increased the rating for laxity of 
the left knee to 30 percent, effective May 14, 2004.  

Subsequently, another Board hearing was conducted in June 
2006.  At that hearing, the veteran testified that he was 
receiving disability benefits from the Social Security 
Administration (SSA).  The Board again remanded the case in 
November 2006 to obtain SSA records and up-to-date treatment 
records, and to schedule the veteran for another examination 
of his knee.  

The SSA responded that, after an exhaustive and comprehensive 
search, the veteran's records file could not be located.  

The present appeal involves the veteran's claim that the 
severity of his service-connected left knee disability 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The Board must also consider 
the effect of pain on those activities, if appropriate.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The record shows that the veteran has a hereditary 
neurological disease causing lower extremity weakness and 
ataxia that has resulted in severe, progressive debilitation 
since the early 1990's, essentially confining him to a 
wheelchair.  In addition, he has had problems with balance 
which, in conjunction with his neurological disease, has 
resulted in numerous falls and progressive difficulty 
standing and walking.  Service connection has not been 
established for either of those disorders.  

Private treatment records dated from July 1995 through March 
1996 show that the veteran fell and fractured his non-
service-connected right tibia in July 1995, also injuring his 
service-connected left knee.  The records indicate that he 
had some medial joint line tenderness following the fall; 
that finding was attributed to a sprained medial collateral 
ligament of the left knee.  Full range of motion was noted 
during that period.  Examiners during the period variously 
reported either no laxity or mild laxity of the MCL.  

On VA compensation examination in July 1997, the veteran 
complained of pain or aching in the left knee when exposed to 
cold.  There was no swelling or tenderness.  Range of motion 
was noted to be full - from 0 degrees to 140 degrees.  The 
examiner stated that there were scars around the knee from 
previous burns (not service-connected), but they were not 
binding or tight and did not interfere with range of motion 
of the knee.  With difficulty, the veteran could support 
himself and slightly squat, revealing weight-bearing crepitus 
throughout the range of movement.  The examiner noted that 
the veteran displayed "instability of station, not 
necessarily affected by the knee."  The left knee ligaments 
were all taut, without any medial or lateral instability.  
The examiner indicated that there was bilateral lower 
extremity weakness and hyporeflexia, due to the neurological 
disorder.  He also commented that there did not appear to be 
any functional loss with passive movement of the knee.  
Rather, the reduction in strength, speed, coordination, and 
endurance was primarily due to the neurological condition.  

A VA physical therapist noted the veteran's primary complaint 
of left knee pain in April 1998, but indicated that range of 
motion of the knee was grossly within normal limits.  The 
therapist also stated that the veteran had worn a neoprene 
knee brace for the previous two years.  In April 1999, left 
knee flexion to 120 degrees with full extension was recorded, 
and there was positive medial joint line tenderness and 
McMurray's sign.  It was noted that the veteran had received 
an injection in his left knee at the time of his last visit 
without any improvement.  

A VA clinic record in October 2000, and the report of a 
follow-up visit in December 2000, show that the veteran fell 
in October 2000 and felt a "pop" in his left knee; he was 
then unable to bear weight due to pain and instability.  The 
examiner in December 2000 noted, however, that all left knee 
ligaments were stable, there was no effusion, and range of 
motion was full.  

The veteran testified at his September 2001 Board hearing 
that he received VA treatment for his left knee and that it 
had been recommended that he have a left knee replacement.  
He wore a left knee brace all of the time and could use a 
walker to prevent falling when not in his scooter.  He took 
Motrin, aspirin, and Tylenol for constant left knee pain.  

Pursuant to the Board's October 2003 remand following the 
remand from the Court, a VA compensation examination was 
conducted on May 14, 2004.  The veteran reported that he 
suffered multiple falls and contusions to his left knee 
through the years, apparently due to his non-service-
connected neurological disorder and ataxia.  He denied any 
recent injuries, however, but reported a chronic feeling of 
looseness and pain in the knee.  The examiner measured -5 
degrees of hyperextension of the left knee and 90 degrees of 
flexion before pain prevented further flexion.  The left knee 
was grossly unstable, with posterior sag, indicating injury 
to the posterior cruciate ligament.  In addition, the medial 
collateral ligament appeared to be lax, with grade-3 type 
valgus instability.  There was also crepitus throughout range 
of motion of the left knee.  The examiner commented that the 
veteran was not ambulatory due to his non-service-connected 
neurological disorder and spent most of his time in his 
wheelchair/scooter; therefore, the knee pain did not affect 
his daily activities.  Further, the examiner indicated that, 
although the veteran reported flare-ups related to the 
weather, none of the flare-ups would cause any more 
incapacitation than he already had due to the neurological 
disorder.  Lastly, he indicated that, because the veteran 
used his left knee only for transfers and sitting in the 
chair, no additional functional limitations existed after 
repetitive use.  

In November 2004, a VA clinic physician wrote that the 
veteran had a knee condition and arthritis, and was non-
ambulatory, at risk for falls; he added that he was dependent 
on a wheelchair for mobility.  The examiner concluded that 
the veteran was not capable of pursuing full-time employment 
due to his inability to ambulate and to his need for 
assistance with dressing and transfers, his risk for falls, 
and his need for assistance with toileting.  

A VA physician wrote in October 2005 that the veteran was 
completely unemployable on the basis of his non-service-
connected neurological disorder alone.  He added, however, 
that his non-service-connected cardiac disease, hypertension, 
and arthritis were also contraindications to employment.  

The veteran testified at his June 2006 Board hearing that he 
wore a hard brace on his left knee all the time and could not 
walk or stand on his left leg.  He stated that he took pain 
medication for the knee only twice a day, fearing addiction 
to the medication, although the medication didn't really 
relieve the pain.  The veteran's wife testified that he was 
confined to the wheelchair due to his knees and other 
disabilities and that they could no longer socialize and he 
certainly couldn't work.  She stated that she had to do 
everything for him.  

Another VA compensation examination was conducted in 
September 2007.  The examiner stated that the veteran did 
not, at the time of the examination, have significant pain in 
his left knee.  He had some discomfort, but no exacerbations 
or flare-ups.  Giving way of the knee was not an issue, 
because he was essentially confined to his wheelchair due to 
his neurological disease.  On examination, the veteran was 
unable to stand.  There was no sign of inflammation of the 
knee or effusion.  Range of motion of the left knee was from 
5 degrees of extension to 100 degrees of flexion; there was 
no pain on movement of the knee.  The examiner indicated that 
repetitive movement of the knee could not be performed 
because of the veteran's wheelchair status and neurological 
condition.  After reviewing the claims file and x-rays, he 
stated that the x-rays showed there had been mild progression 
of the veteran's degenerative joint disease.  The examiner 
reported that his examination revealed a stable left knee - 
there had been no progression of ligamentous instability.  
Finally, the examiner commented that the veteran's 
catastrophic, non-service-connected neurological disease had 
rendered him unemployable and that it was difficult to 
separate out the impact of his knee disability on his 
employability.  

Lastly, in December 2007, a VA social worker who had been 
involved in the veteran's case for the previous three years 
wrote that she had observed a significant decline in the 
veteran's mobility, to the point where he had become confined 
to his wheelchair and required admission to a skilled nursing 
facility because of his inability to financially afford home 
health care services which were required daily for personal 
hygiene and grooming.  

Arthritis

A 10 percent rating has been in effect for traumatic 
arthritis of the left knee since 1971.  The regulations 
indicate that arthritis is to be rated on the basis of 
limitation of motion of the affected joint.  

Limitation of flexion of the leg to 60 degrees warrants a 
0 percent evaluation.  A 10 percent rating requires that 
flexion be limited to 45 degrees.  A 20 percent evaluation 
requires that flexion be limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Code 5260.

The medical evidence demonstrates that no examiner at any 
time during the appeal period has reported limitation of 
flexion that even approached 30 degrees, as required for a 20 
percent rating under Code 5260.  In fact, no examiner has 
indicated that flexion was limited to less than 90 degrees.  
Clearly, the criteria are not met for a compensable rating on 
this basis.  

However, the regulations provide that, when the limitation of 
motion of the specific joint is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent should be 
assigned.  Code 5003.  See also 38 C.F.R. § 4.59 (with any 
form of arthritis, a painful or unstable joint is entitled to 
at least the minimum compensable rating for the joint).  
Here, although no examiner has stated that motion of the 
veteran's left knee was painful - and the most recent 
examiner specifically reported that movement of the knee was 
not painful - the minimum rating for the knee (10 percent) 
has already been assigned.  More importantly, the medical 
evidence does not show that any higher rating is warranted on 
this basis.  

Limitation of extension of the leg to 5 degrees warrants a 
0 percent evaluation.  A 10 percent rating requires that 
extension be limited to 10 degrees.  Code 5261.  

Since the evidence shows that the veteran has, throughout the 
appeal period, maintained essentially normal extension in his 
left knee, i.e., not more than 5 degrees of limitation, a 
separate compensable rating for limitation of extension 
cannot be assigned.  VAOGPREC 9-2004 (September 17, 2004).  

The Board also observes that examiners have indicated that a 
determination regarding increased functional limitation on 
use was difficult or impossible due to the overwhelming 
effect of the veteran's non-service-connected neurological 
disorder and that the vast majority of any such limitation 
was due to the neurological disorder, rather than to the 
effect of the service-connected left knee disability.  Thus, 
a higher rating on this basis, considering any limitation due 
to functional decrease in excursion, strength, speed, 
coordination, or endurance, is not warranted.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Therefore, a rating greater than the currently assigned 10 
percent is not warranted for arthritis of the left knee.  

Instability

Severe other impairment of the knee, with recurrent 
subluxation or lateral instability, warrants a 30 percent 
rating.  A 20 percent rating will be assigned if the 
impairment is moderate and a 10 percent evaluation if the 
impairment is slight.  Code 5257.  

Examiners throughout the appeal period have varied 
considerably as to their reports concerning the degree of 
instability, if any, of the ligaments of the veteran's left 
knee.  Prior to the May 14, 2004, VA compensation 
examination, no examiner had indicated that the instability 
of the veteran's left knee ligaments was more than mild and 
some examiners had noted that there was no laxity of the 
ligaments at all.  

In addition, as with arthritis, there is no indication that 
any ligamentous laxity resulted in increased functional 
limitation due to decrease in excursion, strength, speed, 
coordination, or endurance on use.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

Therefore, even considering § 4.59 and DeLuca, the criteria 
are not met for more than a 10 percent rating for the left 
knee based on instability prior to May 14, 2004.  

However, the May 14, 2004, VA compensation examiner noted 
that the veteran's left knee was grossly unstable, with 
posterior sag, indicating injury to the posterior cruciate 
ligament.  In addition, the medial collateral ligament also 
appeared to be lax, with grade-3 type valgus instability.  
With those clinical findings, the RO assigned a 30 percent 
for the knee disability under Code 5257, effective from the 
date of that examination.  Subsequently, the September 2007 
VA examiner indicated that the left knee was stable.  

Nevertheless, the current 30 percent rating is the maximum 
rating provided by Code 5257.  Therefore, no higher schedular 
rating may be assigned for the left knee disability on the 
basis of instability.  

Extraschedular rating

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this case, 
however, the record does not reflect that the veteran's 
service-connected left knee disability has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  The record shows 
that the veteran's knee arthritis may impact his 
employability to some degree, but his non-service-connected 
neurological disorder clearly has far more of an impact in 
this regard.  Nevertheless, the rating schedule itself takes 
into account the effect a disability has on employment and 
the record simply does not show that the veteran's knee 
disability by itself, whether due to limitation of motion or 
instability, causes marked interference with employment, 
beyond that contemplated by the rating schedule.  In the 
absence of such factors, the Board finds that the 
requirements for referral of the case for evaluation for an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met.  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  


38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the 
claimant's demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44. 

Although the veteran was notified generally concerning what 
needed to be shown to support a higher disability evaluation, 
he was not given the specific notice required by Vazquez-
Flores prior to the denial of his claims for increase.  
Nonetheless, both the rating decisions, the statement of the 
case, and supplements thereto that discussed the assignment 
of higher disability evaluations specifically informed him of 
the rating criteria that would be applied.  Moreover, he has 
had an opportunity to supply information or evidence 
concerning worsening or increase in severity of the 
disabilities at issue.  He has discussed the effects his 
disability has on his on his employment and daily life with 
examiners and at three hearings.  Thus, the Board concludes 
that the veteran, in this instance, was not prejudiced by the 
lack of specific notice required by Vazquez-Flores prior to 
adverse decisions that are the subject of this appeal.  

In the present case, VA satisfied its duty to notify by means 
of a March 2001 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claims, and of his and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  

The Board acknowledges that the required notice was not 
provided before the adverse decision in September 1994.  
Although the appellant has the right to content-complying 
notice and proper subsequent VA process, he has received that 
notice.  The error in not providing the required notice prior 
to the adverse decision was cured by the March 2001 letter, 
and so is harmless.  Moreover, the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, including at three hearings.  Also, in March 2006, 
the AOJ notified the veteran of the information and evidence 
necessary to establish the downstream elements of a rating 
and the effective date for a rating, as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board finds that the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity, including at three hearings, to 
participate effectively in the processing of his claim and 
appeal.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
veteran has been afforded three VA compensation examinations, 
and private and VA treatment records covering the entire 
period of the appeal have been received.  No further 
development action is necessary.  


ORDER

A rating in excess of 10 percent for arthritis of the left 
knee is denied.  

A rating in excess of 10 percent for ligamentous instability 
of the left knee, prior to May 14, 2004, is denied.  

A rating in excess of 30 percent for ligamentous instability 
of the left knee is denied.  



			
           CHERYL L. MASON	                               DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals         Veterans Law Judge, Board of Veterans' Appeals                         



	                         
__________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


